Citation Nr: 0617978	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for anxiety reaction.

2.  Entitlement to an increased disability rating for gunshot 
wound (GSW) residuals, Muscle Group XX, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased disability rating for GSW 
residuals, left chest, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for GSW 
residuals, Muscle Group II, currently evaluated as 20 percent 
disabling.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to anxiety reaction.

6.  Entitlement to service connection for heart disorder, 
claimed as secondary to anxiety reaction.


7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This decision addresses only the merits of the anxiety 
reaction claim.  All other issues are REMANDED to the RO, via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran further action is required from him on 
issues numbered 2-7.


FINDING OF FACT

Service-connected anxiety reaction, currently diagnosed as 
generalized anxiety disorder, is manifested by no more than 
criteria commensurate to a 50 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2005).


CONCLUSION OF LAW

The criteria for an increased schedular rating for anxiety 
reaction, currently diagnosed as generalized anxiety 
disorder, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation - Anxiety Reaction

Service connection has been in effect for anxiety reaction 
(with an initial 10 percent rating) since January 25, 1952, 
the day after discharge, deemed as a residual of GSW injury 
in the Korean War.  See July 1952 (original) rating decision; 
38 U.S.C.A. § 5110(b)(1) (where, as here, the original 
service connection claim filed within a year after discharge, 
the effective date commences the day after discharge).  
Subsequent evaluations resulted in rating adjustments.  A 30 
percent rating, which was in effect since January 27, 1966, 
was increased to 50 percent effective January 13, 2003, the 
date on which the most recent increased rating claim was 
filed.  See June 2003 rating decision.  

While the June 2003 rating was favorable to the extent it 
assigned a 50 percent rating, the appeal remains in 
controversy as that rating does not represent the maximum 
benefit.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also, 
based on the above, this case is akin to that in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), and the Board's primary 
concern is evidence of current extent of the disability.  
Accordingly, while the whole record is considered (see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), the Board's 
main focus is on evidence concerning anxiety dated around 
early 2003, when the claim was filed, forward.  

Anxiety reaction is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  Under that Code, the next higher rating of 70 
percent is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

The veteran was last examined for his psychiatric disability 
in April 2003, shortly after he filed the claim.  While he 
has submitted numerous written statements, testified at a 
Board hearing, and submitted clinical records since then, his 
various complaints since April 2003 overwhelmingly concern 
anxiety about his physical disability and unemployability he 
ascribes to GSW residuals.  He apparently does take Lorezapam 
for anxiety, obtained from a VA medical facility, he has not 
indicated his anxiety symptoms themselves have worsened since 
April 2003, or that April 2003 test results do not accurately 
reflect his present psychiatric condition.  Nor has he 
indicated he is presently being treated for anxiety, other 
than taking medication (which is noted by the VA examiner in 
his April 2003 report), such that pertinent medical records 
themselves might be missing.  At the Board hearing, he said 
that he is not visiting a psychiatrist or psychologist.  None 
of the medical records submitted after April 2003 concerns 
clinical care anxiety.  Therefore, the Board finds that the 
April 2003 VA "mental disorders" examination report is an 
appropriate basis for evaluating the claim.  

Psychiatric impairment significant enough to manifest in 
violent ideation, intent, or plan, or spatial disorientation, 
or cognitive dysfunction, is not demonstrated.  The veteran's 
thought content is organized and relevant; orientation is 
normal as to person, place, time, and situation.  Memory is 
intact, and keen at times.  Insight and judgment are 
characterized as good.  Intelligence level is rated as "high 
average."  The veteran denied hallucinations and delusions.  
Preoccupation with obsessional rituals that interfere with 
daily functioning is not clinically demonstrated.  Nor is 
speech impairment - the examination report indicates that the 
veteran was able to clearly express his present thoughts and 
feelings, and history of combat-related experiences, and how 
those experiences have affected him.  Neither impaired 
impulse control, nor panic attacks or depression significant 
enough to impede independent functioning, is documented.  The 
veteran is able to attend to basic appearance and hygiene 
needs.  The examiner noted that "his attire was appropriate, 
clean, and well pressed."  See April 2003 VA examination 
report.             

The veteran is married, as he referred to his wife at the 
Board hearing, and the examination report documents his 
report that he has two sons.  He apparently does have social 
contact outside his immediate family, as he reportedly is a 
minister, and activities associated with his church seem to 
be is highly meaningful to him, in light of his extensive 
discussion of his faith during the VA examination and as 
evidenced in various written statements.  The inability to 
establish and maintain effective interpersonal relationships 
is one evaluation criterion.  With the evidence showing what 
appears to be a supportive, positive social network that 
includes family and congregants, and in the context of lack 
of report or clinical finding during the VA examination as to 
exacerbated symptoms of ineffective social relationships, the 
record does not support a higher rating on that basis.      

The examiner diagnosed the veteran with generalized anxiety 
disorder, chronic and severe; he also characterized as severe 
various stressors ("Emotionally bleak prospects, abetted by 
physical decline and encroachment of age," referring to 
various physical limitations and reported fear of death).  A 
Global Assessment of Functioning (GAF) score of 39 was 
assigned.  (GAF is a scale from 0 to 100, on psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental illness, with 100 representing superior 
functioning.)  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A score between 31-40 
represents "some" impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or family relations, judgment, thinking, or mood.  While 
Diagnostic Code 9400 does not require VA to consider the GAF 
score specifically, negative clinical evidence of 
manifestations deemed commensurate to the assigned score 
(particularly, lack of evidence of impairment in reality 
testing; illogical, obscure, or irrelevant speech; inability 
to maintain social relationships) is instructive, and tends 
not to support a higher rating.  

Based on the above, the Board finds that the criteria are not 
met for an increased evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  As the preponderance of the evidence 
is against the claim, the Board does not apply 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 (benefit-of-reasonable doubt 
rule). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a May 2003 letter, sent before issuance of the rating 
decision on appeal, the veteran was informed that an 
increased evaluation requires lay or medical evidence showing 
worsened disability.  He was told that, if he identifies the 
sources of pertinent evidence, then VA would assist him in 
obtaining the evidence, but that he ultimately is responsible 
for claim substantiation with evidence not in federal 
custody.  The Statement of the Case (SOC) cited 38 C.F.R. 
§ 3.159, from which the fourth element is derived.  

Although full notice requirements were met during the appeal 
and the RO did not literally ask the veteran to "supply 
everything he has" concerning his anxiety, the Board finds 
no prejudicial error.  He clearly was notified of what key 
evidence is needed in his claim in the rating decision and 
SOC, and why a rating higher than 50 percent is denied.  He 
supplied multiple statements and private clinical evidence 
after certification of appeal, and they do not document 
clinically demonstrated anxiety symptoms sufficient to result 
in a higher rating.  The Board has explained above why it 
finds the record sufficient to decide the claim.  The veteran 
had an opportunity to give lay testimony, and the hearing 
transcript was considered.  

Even as of April 2006, when the accredited service 
representative submitted additional argument, no argument was 
made as to a notice defect.  Neither the veteran nor his 
representative submitted additional evidence specific to 
anxiety, or identify missing, but pertinent, evidence.  Thus, 
VA fully complied with notice provisions.  Also, with a 
denial, there is no prejudice as to lack of notice of 
effective rating of any rating assignment.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA examination findings, lay 
evidence, and prior claims adjudication history.  Despite 
appropriate notice during appeal, the veteran has not 
identified other sources of pertinent evidence to show a 
higher is warranted.  Thus, VA's duty to assist was met.    


ORDER

An increased disability evaluation for anxiety reaction is 
denied.
REMAND

Increased Evaluation for GSW Residuals; TDIU 

Service-connected GSW resulted in metallic fragment 
retention, to include that near the left iliac crest and left 
lower quadrant of the abdomen.  The most recent VA medical 
examination specific to GSW residuals was performed in April 
2003, in connection with the January 2003 increased rating 
claim.  In numerous statements received in 2005, the veteran 
reported, in particular, that he has exacerbated back pain 
due to GSW residuals.  He is a carpenter, and exacerbated 
symptoms are reported to markedly limit full-time, gainful 
employment in carpentry; he said he can only do "light" 
finishing or trimming work.  Also of record are 2005 private 
radiology reports showing lumbar degenerative disc disease.  

The Board is aware, on the one hand, that the VA examiner 
said in 2003, based on a review of medical history associated 
with GSW, that (1) low back pain is unlikely to be related to 
GSW, apparently based in part on his finding that X-ray 
evidence of shell fragment wound in the lumbar spine area, 
specifically, is not demonstrated; and (2) in essence, that 
GSW is not likely to be the cause of unemployability in 
carpentry.  On the other hand, the site of fragment wound 
retention is near the lower back area, and the examination 
results are now more than three years old.  Also, a private 
doctor's 2003 clinical records reflect notation of shrapnel 
fragment in the lower back and back pain, although he does 
not explicitly link GSW residuals to reported back pain, or 
to degenerative disc disease also noted.  However, prior 
claims history seems to indicate back symptoms were deemed 
encompassed within GSW residuals.  See October 1966 rating 
decision.  
 
The date of the last pertinent VA examination itself is not 
the sole or dispositive factor in the Board's determination 
of whether further development is warranted.  However, under 
the circumstances of this case, and given, as well, the 
nature of 
in-service injury and recent reports of worsened symptoms, 
the Board is inclined to defer a final decision on the merits 
pending another VA medical examination.  Such examination 
would yield more contemporaneous evidence pertinent to the 
GSW increased rating and TDIU issues.  
Service Connection - Hypertension; Heart Disorder

The veteran contends that his cardiovascular problems are the 
result of 
service-connected anxiety disorder, evaluated as 50 percent 
disabling.  Under 38 C.F.R. § 3.310(a), secondary service 
connection is found where a service-connected disability 
aggravates another condition such that the latter is 
proximately due to, or the result of, the former.  In such a 
case, the veteran is compensated for the degree of disability 
- but only that degree - over and above the degree of 
disability 
pre-aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Given the conclusion that further evaluation is needed on the 
GSW increased rating and TDIU issues (that is, as several 
other issues are placed on remand status), the most 
appropriate disposition is to also defer a decision on the 
service connection claims pending a medical determination on 
the nature and etiology of any cardiovascular abnormality.  
Also, the veteran apparently is being treated for such 
abnormality on an ongoing basis, and any missing treatment 
records should be obtained before the examination is 
performed.  A deferral under these circumstances is warranted 
consistent with 38 C.F.R. § 3.159(i)(A), (B), and (C) and 
38 C.F.R. § 3.159(ii) (2005).   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all medical 
care providers, VA or non-VA, who treated 
him for GSW residuals from 2003 forward, or 
cardiovascular disorder, to include 
hypertension and coronary artery disease.  
Also ask him whether any medical 
professional stated that GSW residuals 
impair his employability.  Assist the 
veteran in obtaining all missing clinical 
records based on his response to this 
inquiry. 

2.  After associating with the claims file 
all records obtained consistent with the 
above directive, arrange for the veteran to 
be examined by a VA medical doctor to 
perform a complete medical examination to 
evaluate the GSW residuals (Muscle Groups II 
and XX; GSW, left chest).  The examiner 
should address all present manifestations of 
the GSW residuals, including musculoskeletal 
and neurological impairment, and scar 
residuals, and the extent of severity, 
including impact on functioning.  All 
indicated tests should be performed.  Ask 
the examiner to explicitly address the 
impact, if any, of the GSW residuals on the 
veteran's employability, and to what extent.  
If any subjective or reported history is not 
supported or otherwise is inconsistent with 
clinical findings, the examiner should so 
state and explain why.    

Also, the medical doctor should address the 
nature and etiology of claimed hypertension 
and "heart condition."  The examiner is 
asked to render a diagnosis of any presently 
found cardiovascular disease or disorder, 
and then, for each diagnosis, opine whether 
it is at least as likely as not (by a 
probability of 50 percent), more likely as 
not (by a probability higher than 50 
percent), or less likely as not (by a 
probability lower than 50 percent) related 
to active service, to include an explicit 
opinion whether it is the result of anxiety 
reaction, currently rated as 50 percent 
disabling, and for which service connection 
has been in effect since 1952.  

If any inquiry posed cannot be answered 
without resorting to speculation or 
conjecture, then the examiner should so 
state and explain why.  Also, if the 
examiner concludes that any present 
cardiovascular disease or disorder is not 
etiologically related to anxiety reaction, 
but to some other identifiable cause, then 
he should so state and explain why.      

3.  Thereafter, readjudicate the claims 
based on a review of the whole record.  If 
the benefit sought remains denied, then 
issue a Supplemental Statement of the Case, 
which discusses all evidence, lay and 
medical, of record after the Statement of 
the Case was issued (which includes 
additional clinical evidence and private 
radiology records submitted  after 
certification of appeal), and all governing 
laws and regulations.  Provide the veteran 
and his representative an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claims.  38 C.F.R. § 3.655 (2005).  He has the right 
to submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

 


_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


